Citation Nr: 0906014	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-06 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was 
previously before the Board in June 2008, at which time the 
case was remanded for additional development.

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran's representative presented written argument in 
February 2009 asserting that the Board's June 2008 remand 
instructions have not been adequately complied with and 
requested that the matter again be remanded pursuant to 
Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

In the Board's prior remand of June 2008, the AMC was 
requested to provide the Veteran with a VA audiological 
examination and nexus opinion.  The Veteran was afforded a VA 
examination in August 2008.  The Veteran's hearing was 
evaluated and the examiner listed a diagnosis of bilateral 
hearing loss and tinnitus.  The examiner explained that 
hearing sensitivity remained undetermined at that time as the 
responses were too variable to be considered reliable.  
However, the VA examiner failed to provide a nexus opinion 
with respect to the etiology of the Veteran's hearing loss.  
The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See 


Stegall v. West, 11 Vet. App. 268 (1998).  Since the examiner 
did not provide a nexus opinion as to the etiology of the 
Veteran's hearing loss, as specifically requested by the June 
2008 remand, this case must be remanded again for the actions 
set forth below.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
new VA examination.  The VA examiner 
should review the Veteran's claims folder 
in conjunction with the examination 
report; this should be noted in the 
examination report.  The examiner should 
discuss the nature and etiology of any 
bilateral hearing loss.   Specifically, 
the examiner should provide a medical 
opinion(s) as to the likelihood that any 
current hearing loss is the result of a 
disease or injury in service.  The 
examiner should note the Veteran's 
inservice noise exposure as an airplane 
and engine mechanic.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Next, the AMC/RO should review the 
Veteran's claims folder to ensure that all 
of the foregoing requested development has 
been completed.  In particular, the AMC/RO 
should review the requested examination 
report and medical opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  If either is not, the AMC/RO 
should implement corrective procedures.  
Any compliance failure could result in 
further remands.  See Stegall, supra.

3.  After completing the above action and 
any other development as may be indicated, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

